Exhibit 10.1

 

Share Transfer Agreement

 

This Share Transfer Agreement (this “Agreement”) dated December 27, 2017 (the
“Execution Date”), is among Technovative Group, Inc., a Delaware corporation
(the “Company”), and such entities and individuals as listed herein in Exhibit A
(the “Shareholders”) who hold, in the aggregate, 100% of the equity interest in
Guangzhou Hedu Information Technology Co., Ltd or 广州市合度信息技术有限责任公司 (the “Target
Company”), an entity incorporated in the PRC.

 

WHEREAS, the Company intends to, through a wholly owned foreign entity (the
“WOFE”), enter into a series of contractual agreements with the Target Company
and its Shareholders, including Equity Pledge Agreement, Exclusive Business
Cooperation Agreement, Exclusive Option Agreement, and Irrevocable Power of
Attorney (together, the “VIE Agreements”);

 

WHEREAS, as an inducement for execution of the VIE Agreements and the Loan
Agreement, the Company shall issue to such Shareholders holding 100% of Target
Company’s equity interest, up to 41,815,880 shares of the Company’s common
stock, par value $0.001 (the “Common Stock”) (the “Shares”), representing up to
40% of the Company’s issued and outstanding Common Stock, valued at $4,185,880
in an aggregate, on the terms and conditions set forth herein.

 

WHEREAS, the parties hereto intend that the issuance and acquisition of the
Shares shall be exempt from registration under the Securities Act of 1933, as
amended, under Regulation S promulgated thereunder.

 

NOW, THEREFORE, in consideration of the promises and conditions set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, and, after
friendly consultations, on the principles of equality and mutual benefit, all
parties to this Agreement have reached the following agreement in accordance
with the provisions of the Law of the People’s Republic of China on Sino-Foreign
Equity Joint Ventures and its implementation regulations, the Company Law of the
People’s Republic of China, the Contract Law of the People’s Republic of China
and other relevant laws and regulations of the People’s Republic of China, the
parties hereto agree as follows:

 

Article 1
Definitions

 

Unless otherwise prescribed and stipulated herein, the following terms used in
this Agreement shall have the meanings set forth as follows:

 

1. “Claims” refers to all the claims, actions, demands, proceedings judgments
liabilities, damages, amounts, costs and expenses (including but not limited
legal costs and disbursements) whatsoever and howsoever arising.

 

2. “Encumbrance” refers to any mortgage, assignment, lien, charge, pledge, title
retention, right to acquire, security interest, option, pre-emptive right, and
any other restriction or conditions whatsoever.

 

3. “Examination and Approval Authority” pursuant to the provisions for the
examination and approval of projects which have investments by foreign investors
in the PRC, refers to the relevant Chinese government departments having
authority to examine and approve any corporate documents of the Target Company,
and VIE Agreement Registration.

 

4. “Execution Date” refers to the date on which this Agreement is signed by all
parties hereto.

 

5. “PRC” or “China” refers to the People’s Republic of China.

 



 

 

 

6. “Material Adverse Change” refers to the following:

 

(a) investigations (which may cause the Target Company to be punished) and
penalties upon the Target Company by relevant governmental authorities, which
may have material impact on the normal business operation of the Target Company;

 

(b) involvement with any litigation, arbitration or any other judicial
proceedings by the Target Company, which may have material impact on the normal
business operation of the Target Company; or

 

(c) any change (or any development that, insofar as can reasonably be foreseen,
is likely to result in any change) that may cause loss to the financial
conditions, business, assets or increase of liabilities of the Target Company in
the amount of more than $10,000.

 

7. “RMB” or “Renminbi” refers to the legal currency of the PRC.

 

8. “Third Party” refers to any natural person, legal entity, or other
organization or entity, other than the parties to this Agreement.

 

9. “VIE Agreements Registration” refers to (i) the exercise of the purchase
option under the exclusive option agreement shall be approved by and/or
registered with the relevant PRC governmental authorities; and (ii) the equity
pledge under the equity pledge agreement shall be registered with the relevant
PRC governmental authorities to effect the pledge thereunder.

 

Article 2
Issuance the Shares and Claw Back

 

1. Pursuant to the terms and conditions of this Agreement, the Shareholders
agree to cause the Target Company to enter into the VIE Agreements on or before
January 31, 2018 in exchange for the Shares to be issued pursuant to Section 2
hereof.

 

2. The Shares shall be issued to the Shareholders in four installments (“Each
Installment Shares”) pro rata to the holding positions of the Shareholders in
Exhibit A, as attached in Exhibit B hereto:

 

(a) First, the First Installment Shares of 26,134,925 shares shall be issued to
the Shareholders, which shall represent 25% of the issued and outstanding shares
of the Company provided that the WOFE, the Target Company, and the Shareholders
shall enter into the VIE Agreements within 15 days after the Execution Date. The
Shareholders and the Company shall complete the VIE Agreement Registration as
soon as practicable no later than 30 days after the issuance of the First
Installment Shares.

 

(b) Second, if the Target Company achieves gross revenue of not less than RMB
2.36 million in the fiscal year ending December 31, 2017 as reflected on the
consolidated (audited) financial statements for the same period, the Company
shall issue a Second Installment Shares to the Shareholders in the amount of
5,226,985 shares of Common Stock within 120 days after the completion of such
annual audit.

 

(c) Third, if the Target Company achieves gross revenue of not less than RMB13.2
million in the fiscal year ending December 31, 2018 as reflected on the
consolidated (audited) financial statements for the same period, the Company
shall issue a Third Installment to the Shareholders in the aggregate of
5,226,985 shares of Common Stock within 120 days after the completion of such
annual audit.

 

(d) Fourth, if the Target Company achieves gross revenue of not less than
RMB36.2 million in the fiscal year ending December 31, 2019 as reflected on the
consolidated (audited) financial statements for the same period, the Company
shall issue a Fourth Installment to the Shareholders in the aggregate of
5,226,985 shares of Common Stock within 120 days after the completion of such
annual audit.

 

3. Claw Back. Notwithstanding any other provision in this Agreement to the
contrary, in the event the Target Company fails to achieve RMB13.2 million of
revenue for the fiscal year ending December 31, 2018 as reflected on the
consolidated (audited) financial statements dating December 31, 2018, the
Shareholder shall, within 120 days after the completion of such annual audit,
return 16,800,000 shares of the Company’s Common Stock to the Company for
cancellation, and the Company’s obligations to issue further shares and the
Shareholders’ rights to receive such shares pursuant to Sections 2.4(b), 2.4(c)
and 2.4(d) shall immediately terminate without further effect.

 



 2 

 

 

4. Piggyback Registration Rights of the Shares. The Shareholders shall have the
right for a period of not more than two years after the issuance of Each
Installment Shares, to include no more than 25% of such Shares in the aggregate
that the Shareholders shall have received from the Company (the “Registrable
Securities”), as part of any other registration of securities filed by the
Company (other than in connection with a transaction contemplated by Rule 145(a)
promulgated under the Act or pursuant to Form S-8 or any successor or equivalent
form); provided, however, that if, in the written opinion of the Company’s
managing underwriter or underwriters, if any, for such offering, the inclusion
of the Registrable Securities, when added to the securities being registered by
the Company or the selling stockholder(s), will exceed the maximum amount of the
Company’s securities which can be marketed (i) at a price reasonably related to
their then current market value, and (ii) without materially and adversely
affecting the entire offering, then the Company will still be required to
include the Registrable Securities, but may require the Holders to agree, in
writing, to delay the sale of all or any portion of the Registrable Securities
for a period of 90 days from the effective date of the offering, provided,
further, that if the sale of any Registrable Securities is so delayed, then the
number of securities to be sold by all stockholders in such public offering
shall be apportioned pro rata among all such selling stockholders, including all
holders of the Registrable Securities, according to the total amount of
securities of the Company owned by said selling stockholders, including all
holders of the Registrable Securities.

 

5. The number of Shares to be issued under the installments shall be adjusted to
reflect appropriately the effect of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
Common Stock), dividends, reorganization, recapitalization, reclassification,
combination, exchange of shares or other like change with respect to the Common
Stock (each, a “Dilution Event”) occurring on or after the Execution Date
hereof. Notwithstanding the foregoing, (i) the issuance of the Shares as
contemplated by Section 2.2 of this Agreement shall not be deemed a Dilution
Event, and/or (ii) the issuance of Common Stock and/or other securities of the
Company pursuant to any exercise or conversion of securities of Company shall
not be deemed a Dilution Event, and/or (iii) the issuance of Common Stock and/or
other securities of the Company not a result of dividends, reorganization,
recapitalization, reclassification, combination, exchange of shares or other
like change with respect to the Common Stock shall not be deemed a Dilution
Event.

 

6. The Company may, in its sole discretion, appoint an accounting qualified
person(s) agreed between the Company and the Target Company to manage the day to
day books and records of the Target Company.

 

Article 3
Conditions to Closing of this Agreement

 

1. Conditions to the Company’s Obligations. The obligations of the Company
hereunder to issue the Shares are subject to the satisfaction, at or before the
closing of this Agreement, and no later than [January 31, 2018] (the “Closing”)
of each of the following conditions, provided that these conditions are for the
benefit of the Company and may be waived by the Company:

 

(a) The Target Company shall have provided all the due diligence documents (the
“Due Diligence Documents”) on or before December 30, 2017; the Company shall
have had access to the operating management of the Target Company’s business and
have been permitted inspection of any and all sites where such business is
conducted. Due Diligence Documents should include, but not limited to, documents
and evidence related to the following matters of the Target Company, financial,
legal, contractual, environmental, tax, insurance, labor, patent and trademark,
pension and benefit, and any other matters that the Company and its auditors,
tax and legal counsel and other advisors may deem relevant; and the Company’s
due diligence investigation of the Target Company shall have been satisfactory
to the Company in its sole and exclusive discretion; and

 

(b) The WOFE, the Shareholders and the Target Company shall have executed the
VIE Agreements embodying customary terms, conditions, representations and
warranties and indemnifications; the VIE Agreements shall include customary
representations and warranties and indemnifications from the Target Company
regarding the completeness and accuracy of such representations; and

 



 3 

 

 

(c) The Shareholders shall cause the Target Company to complete the VIE
Agreements Registration; and

 

(d) There shall be no Material Adverse Change to the Target Company from the
Execution Date of this Agreement to the Closing; and

 

(e) The Target Company shall continue business in the ordinary course from the
Execution Date to Closing;

 

(f) The Target Company shall not have any liabilities as of the date of the
Closing; and

 

(g) The representations and warranties of the Shareholders contained in this
Agreement shall be true and correct in all material respects as of the date when
made and as of the Closing as though made at that time and the Shareholders
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Shareholders at or prior to the Closing.

 

2. Conditions to the Shareholders’ and the Target Company’s Obligations. The
obligations of the Shareholders hereunder are subject to the satisfaction, at or
before the Closing of this Agreement of each of the following conditions,
provided that these conditions are for the benefit of the Shareholders and may
be waived by the Shareholders:

 

(a) The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects as of the date when
made and as of the Closing as though made at that time and the Company shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing; and

 

(b) Target Company, the Shareholders and WOFE shall have entered into the VIE
Agreement.

 

Article 4
Representations and Warranties

 

1. Representations and Warranties of the Target Company and Shareholders. The
Target Company and Shareholders hereby represent and warrant to The Company,
that:

 

(a) The Shareholders and Target Company have the authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby;
and

 

(b) This Agreement has been or will be duly and validly executed and delivered
by the Shareholders, and constitutes, or will constitute a legal, valid and
binding obligation of the Shareholders enforceable against the Shareholders in
accordance with the respective terms except as enforceability may be limited by
bankruptcy, insolvency and other laws of general application affecting the
enforcement of creditors’ rights and except that any granting of equitable
relief is in the discretion of the court; and

 

(c) All information and facts relating to the Target Company that is in the
possession of the Shareholders is known to the Shareholders, or that should
reasonably be known to the Shareholders, which will have a substantive effect on
the Shareholders’ ability to fulfil any of their obligations in this Agreement
or when disclosed to the Company shall have a substantive effect on the
willingness of the Company to sign and fulfil its obligations under this
Agreement, have been disclosed to the Company and the information provided by
the Shareholders to the Company does not contain any representation that is
untrue or misleading; and

 

(d) No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against the Target Company or the
Shareholders that will materially affect the ability of the Shareholders to sign
this Agreement and for the Shareholders to cause the Target Company to fulfil
the obligations under this Agreement; and

 



 4 

 

 

(e) As of the Execution Date, the Shareholders have informed any Third Party,
whose approval is required for the consummation of the transactions contemplated
by this Agreement, and in case of any requirement for the consent of such Third
Party, the Shareholders have already procured the corresponding written consent
from such Third Party; and

 

(f) The Shareholders shall not take any action or cause any action to be taken
after the Execution Date that may cause a Material Adverse Change to the Chinese
Entity; and

 

(g) Regarding the documents and information provided by the Shareholders to the
Company, including their agents (including without limitation the lawyers,
financial consultants, etc.) prior or subsequent to the Execution Date, the
Shareholders hereby undertakes that:

 

(i) all copies made from original documents are true and complete and that such
original documents are authentic and complete;

 

(ii) all originals supplied to the Company or its agents, are authentic and
complete;

 

(iii) all signatures (stamps) appearing on documents supplied to the Company or
its agents as originals or copies of originals are genuine; and

 

(iv) the Shareholders have drawn to the attention of the Company and its agents
all matters that are material for the the Company to proceed with the
transaction as contemplated in this Agreement.

 

(h) At any time, upon the request of the Company, the Shareholders shall, at
their own expense, make all efforts to carry out and/or conduct in a way which
is satisfactory to the Company, or to cause a Third Party to carry out and/or
conduct in a way which is satisfactory to the Company, any action and/or
document which the Company deem reasonably deems requisite, in order to realize
the full effectiveness and implementation of this Agreement; and

 

(i) The Target Company is a legal entity that has been duly established
according to the laws and regulations of China and is validly and legally in
existence and also operating normally in accordance with the laws and
regulations of China. Signing this Agreement and fulfilling all of its
obligations stipulated herein by the Shareholders and the Target Company herein,
shall not contravene or result in the violation of or constitute a failure to
fulfil or an inability to fulfil any of the stipulations in its articles of
association or internal rules, any laws, regulations, stipulations, any
authorization or approval from any government body or department or the
stipulations of any contract or agreement that the Target Company or any
Shareholder is a party to or is bound by; and

 

(j) The Shareholders are PRC citizens with all civil abilities to enter into
this Agreement and fulfil all of their obligations stipulated herein. Signing
this Agreement and fulfilling each of the obligations stipulated herein by the
Shareholders shall not contravene or result in the violation of or constitute a
failure to fulfil or an inability to fulfil any of the stipulations in any laws,
regulations, stipulations, any authorization or approval from any government
body or department or the stipulations of any contract or agreement that any
Shareholder is a party to or is bound by; and

 

(k) The Shareholders further undertake and warrant that: the Shareholders have
the full authority and right to cause the Target Company to enter into the VIE
Agreements; and

 

(l) The Shareholders further undertake and warrant that: no lawsuits,
arbitrations, or other legal or administrative proceedings or governmental
investigations are on-going against the Target Company or the Shareholders that
will materially affect the Shareholders’ ability to sign this Agreement or
fulfil the Shareholders’ obligations under this Agreement; and

 

(m) The registered capital of the Target Company Entity has been fully paid up
as scheduled. The Shareholders fully fulfilled their capital contribution
obligations, which have been legally verified in accordance with relevant PRC
laws. There is no withdrawal of the registered capital by the Shareholders; and

 



 5 

 

 

(n) The Target Company has never suffered and is not currently suffering from
any administrative investigations, lawsuit, arbitration, disputes, Claims or
other proceedings (no matter ongoing, pending or threatened), nor has the Target
Company been punished, and the Shareholders can foresee that no punishment is to
be made against the Target Company by any administrative authorities of the PRC
for the issues already existing prior to execution of the VIE Agreements. The
Shareholders have fully disclosed to the Company all information in respect of
environmental protection, fire-prevention and work safety of the Target Company,
etc. In addition, the Shareholders hereby warrant that all fees, charges,
penalties and expenses payable to or being required to pay to any PRC
governmental authority have been paid off. As of the Closing, there are no such
fees, charges, penalties and expenses in default, nor are there any costs and/or
expenses being required by any PRC governmental authority to be paid for any
purpose of correcting defects and/or inappropriate actions of the Target Company
in default. In the event that the Shareholders or the Target Company suffer from
any penalty, damage, loss, etc. due to any such administrative investigations,
lawsuit, arbitration, disputes, claims, penalties and/or other proceedings
Shareholders shall be liable for the full compensation of The Company; and

 

(o) Prior to the Execution Date, the Shareholders have already disclosed all
information about the debts of the Target Company as set forth in Exhibit C
hereof. As of the Closing, such information remains complete, reliable, accurate
and genuine; and

 

(p) As of the Closing, the Target Company has not carried out any equity
investment in any other companies, enterprises, or other economic entities,
etc., neither has the Target Company participated in partnerships or
associations with any other companies, enterprises, other economic entities or
individuals; and

 

(q) As of the Closing, except for the Encumbrances listed out in Exhibit C,
attached hereto, the Target Company’s assets and rights are free from any
security interest (including but not limited to mortgage, pledge and lien) or
any other Encumbrance, neither has the Chinese Entity provided any security
(including but not limited to mortgage, pledge and guarantee) for any other
companies, enterprises, economic entities or any individuals; and

 

(r) As of the Closing, the Target Company has fully paid off all taxes required
by the PRC laws and regulations, including but not limited to enterprise income
tax, value-added tax, city construction tax and any additional education fees;
and

 

(s) The Target Company’s operations and processes are in full compliance with
relevant PRC laws, regulations, standards and norms, and there are no illegal
actions against the Target Company of infringing upon intellectual property
rights of others, such as patent, know-how, etc.; and

 

(t) Labor Contracts between the Target Company and the employees who are still
employed by the Target Company on the Execution Date have been legally and
effectively executed. As of the Execution Date, there has not been any situation
which may lead the employees of the Target Company to bring labor arbitrations
or lawsuits against the Target Company; and

 

(u) All the accounts, books, ledgers and financial records of the Target Company
have been formulated in accordance with the accounting procedures and rules
provided by PRC accounting system, and have been fully, properly and accurately
recorded and completed, which do not involve any material mistake and deviation,
and truly and precisely reflect all transactions relating to the Target Company
and show the financial, contractual and other business conditions of the Target
Company during every fiscal year; and

 

(v) The Shareholders are acquiring the Shares as principal for their own account
for investment purposes only and not with a view to or for distributing or
reselling the Shares or any part thereof, and the Shareholders are acquiring the
Shares in the ordinary course of business and does not have any agreement or
understanding, directly or indirectly, with any person or entity to distribute
any of the Shares; and

 

a. The Shareholders agree and acknowledge that they are not, a “U.S. Persons”
(as defined below) at the time the Shareholders were offered the Shares and as
of the date hereof are not residents in the United States or seeking to acquire
the Shares for a party in the United States.

 

b. “United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

 



 6 

 

 

(w) The Shareholders understand that no action has been or will be taken in any
jurisdiction by the Company that would permit a public offering of the Shares in
any country or jurisdiction where action for that purpose is required.

 

(x) The Shareholders (i) as of the execution date of this Agreement are not
located within the United States, and (ii) are not acquiring the Shares for the
account or benefit of any U.S. Person, except in accordance with one or more
available exemptions from the registration requirements of the Securities Act of
1933, as amended (the “1933 Act”), or in a transaction not subject thereto; and

 

(y) The Shareholders will not resell the Shares except in accordance with the
applicable laws; and

 

(z) The Shareholders will not engage in hedging transactions with regard to
Shares except as permitted by applicable laws; and

 

(aa) No form of “directed selling efforts” (as defined in Rule 902 of Regulation
S under the 1933 Act), general solicitation or general advertising has been or
will be used by the Shareholders or any of their representatives in connection
with the offer and acquisition of the Shares; and

 

(bb) The Shareholders acknowledge that they had the opportunity to review the
Company’s filings with the Commission available to be viewed online on the EDGAR
system at https://www.sec.gov/edgar/searchedgar/legacy/companysearch.html and
have had (i) the opportunity to ask questions he or she deemed necessary and to
receive answers from, representatives of the Company concerning the merits and
risks of acquiring the Shares; (ii) access to information about the Company and
its respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its acquisition of
the Shares; and (iii) the opportunity to obtain such additional information that
the Shareholders requests that the Company possesses or can acquire without
unreasonable effort or expense; and

 

(cc) The Shareholders understand that the Shares will be “restricted securities”
as that term is defined in Rule 144 under the 1933 Act (“Rule 144”) and all
conditions for sale must be met under Rule 144 to sell the Shares. UNTIL ALL
APPLICABLE CONDITIONS RULE 144 ARE SATISFIED, RULE 144 WILL BE UNAVAILABLE AND
THE SECURITIES MAY NOT BE SOLD. Once Rule 144 is available, the Shares must be
held for the time period required by Rule 144 unless the Shares are subsequently
registered under the 1933 Act and qualified under applicable securities law or
exemptions from such are available. The Shareholders further understands that
the certificates evidencing the Shares shall bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

(dd) The Shareholders have independently evaluated the merits of their decisions
to acquire the Shares pursuant to this Agreement, and the Shareholders confirm
that they have not relied on any oral statements from Company or Company’s
directors or officers and has received no warranties other than those set forth
herein.

 

2. Representations and Warranties of the Company. The Company, hereby represent
and warrant to the Shareholders both jointly and severally, that:

 

(a) The Company, each have the full right, power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby;
and

 



 7 

 

 

(b) The Company is duly incorporated and validly existing under the laws of the
State of Delaware, and has all requisite corporate power and authority to own or
lease its properties and assets and to conduct its business as it is presently
being conducted. Except Technovative Group Limited, Technovative Asia Limited,
Innorei Group (SAMOA) Limited Innorei Group Sdn Bhd and Link World Solution Sdn.
BHD, the Company does not own or control any subsidiaries as of the date of this
Agreement;

 

(c) The execution and delivery by the Company of this Agreement, and any other
agreements contemplated hereby and the performance by the Company of their
obligations thereunder, have been duly and validly authorized by the Board of
Directors of each the Company, no other corporate action on the part of the
Company or the stockholders of either company being necessary; and

 

(d) This Agreement has been duly and validly executed and delivered by the
Company, and constitutes, or will constitute a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms except as enforceability may be limited by bankruptcy,
insolvency and other laws of general application affecting the enforcement of
creditors’ rights and except that any granting of equitable relief is in the
discretion of the court; and

 

(e) No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations, etc. are on-going against the Company that will
materially affect either parties ability to sign this Agreement or fulfil its
obligations under this Agreement; and

 

(f) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated thereby do not
and will not (i) conflict with or violate any provision of the Company’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement or other
document to which the Company is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment, injunction or decree, such as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. “Material Adverse Effect” for the purposes of this
section only shall mean any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, (ii) a material and
adverse effect on the results of operations, assets, properties, prospects,
business or condition (financial or otherwise) of the Company, or (iii) an
adverse impairment to the Company’s ability to perform on a timely basis its
obligations under this Agreement; provided however, that none of the following
shall be deemed in and of themselves, either alone or in combination, to
constitute, and none of the following shall be taken into account in determining
whether there has been or will be, a Material Adverse Effect: (i) any change,
event, state of facts or development generally affecting the general political,
economic or business conditions of the United States; (ii) any change, event,
state of facts or development generally affecting the fintech AI industry; (iii)
any change, event, state of facts or development arising from or relating to
compliance with the terms of this Agreement; (iv) acts of war (whether or not
declared), the commencement, continuation or escalation of a war, acts of armed
hostility, sabotage or terrorism or other international or national calamity or
any material worsening of such conditions; (v) changes in laws or U.S. generally
accepted accounting principles after date hereof or interpretation thereof; or
(vi) any matter set forth in the Agreement or exhibits thereto; and

 

(g) The Company are not required to obtain any consent, waiver, authorization,
approval or order of, give any notice to, or make any filing or registration
with, any federal, provincial, state, local or other governmental authority or
any other individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind in connection with the execution, delivery and performance by the
Company of this Agreement, other than (i) filings required by state securities
laws or (ii) the filing of a Notice of Sale of Securities on Form D with the
Securities and Exchange Commission under Regulation D of the 1933 Act; and

 

(h) The Shares have been duly authorized and, when issued in accordance with
this Agreement, will be duly and validly issued, fully paid and non-assessable,
free and clear of any and all liens Encumbrances, Claims, security interest or
pre-emptive rights.

 



 8 

 

 

Article 5
Taxes Payable under this Agreement

 

Any taxes or fees arising out of and payable pursuant to the fulfilment of the
terms of this Agreement shall be paid by the respective party hereto liable for
the taxes or fees under the applicable provisions of relevant laws and
regulations of the applicable taxation authority.

 

Article 6
Termination

 

1. This Agreement may be terminated and abandoned at any time prior to the
Closing:

 

(a) by the written mutual consent of the Company and the Shareholders;

 

(b) by the Company, upon written notice to the Shareholders, if any of the
conditions set forth in Article 3 Section 1 of this Agreement shall not have
been fulfilled in all material respects at the time at which the Closing would
otherwise occur or if satisfaction of such a condition is or becomes impossible;
or

 

(c) by the Shareholders, upon written notice to the Company if any of the
conditions set forth in Article 3 Section 2 of this Agreement shall not have
been fulfilled in all material respects at the time at which the Closing would
otherwise occur or if satisfaction of such a condition is or becomes impossible,
provided that at the time of such notice the Shareholders must have complied in
all material respects with their obligations under this Agreement; and provided,
further, that The Company shall have ten (10) days after the notice sent by the
Shareholders pursuant to this subsection in which to fulfill such conditions not
fulfilled unless satisfaction of such a condition is or becomes impossible.

 

2. In the event of a termination of this Agreement in accordance with Article 6
Section 1 of this Agreement, all further obligations of the parties under this
Agreement shall terminate, no party shall have any right under this Agreement
against any other party, and each party shall bear its own costs and expenses;
provided, however, that termination shall not relieve any party of liability for
any failure to perform or comply with this Agreement prior to the date of
termination, or constitute a waiver of any claim with respect thereto.

 

Article 7
Indemnity

 

1. Obligation of the Shareholders to Indemnify the Company. The Shareholders
hereby agrees to indemnify and hold harmless the Company and their
representatives from, against and in respect of any and all damages, losses,
obligations, liabilities, claims, deficiencies, costs, taxes, penalties, fines,
interest, monetary sanctions and expenses incurred by Company and WOFE,
including, without limitation, reasonable attorneys’ fees and costs incurred to
comply with injunctions and other court and agency orders, and other costs and
expenses incident to any suit, action, investigation, claim or proceeding or to
establish or enforce Company’s and WOFE’s rights to indemnification hereunder
(“Losses”) suffered, sustained, incurred or required to be paid by any of them
by reason of:

 

(a) any representation or warranty made by the Shareholders in or pursuant to
this Agreement or any of the other agreement contemplated hereby, being untrue
or incorrect in any material respect;

 

(b) any failure by the Shareholders to observe or perform his covenants and
agreements set forth in this Agreement or any other agreement or document
executed by them in connection with the transactions contemplated hereby; or

 

(c) any failure of the Shareholders to obtain on behalf of the Target Company
the necessary government approvals contemplated hereby.

 

2. Indemnity Basket. Notwithstanding anything to the contrary in this Agreement,
the Shareholders shall not have any obligation to indemnify the Company until
and unless the aggregate amount of Losses exceeds [Fifty Thousand Dollars
($50,000)] in the aggregate (the “Basket”), after which point the Shareholders
will be obligated to indemnify the Company from and against the full amount of
such Losses (including the Basket).

 



 9 

 

 

Article 8
Confidentiality

 

1. All of the parties hereto agree unless otherwise provided for in another
relevant confidentiality agreement that with regard to the confidential and
exclusive information that has been disclosed to or may be disclosed to the
other parties by any party to this Agreement pertaining to their respective
businesses, or financial situations and other confidential matters, all parties
to this Agreement which have received the aforesaid confidential information
(including written information and non-written information, hereinafter referred
to as “Confidential Information”) shall:

 

(a) Keep the aforesaid Confidential Information in confidence; and

 

(b) Not disclose the Confidential Information to any Third Party or any entity.

 

2. The Provisions of Section 1 of this Article 9, shall not apply to
Confidential Information:

 

(a) which was available to the receiving party from the written records procured
by the receiving party from the disclosing party before the disclosing party
disclosed the information to the receiving party;

 

(b) which has become public information by means not attributable to any breach
by the receiving party; or

 

(c) which was obtained, by the receiving party from a Third Party not subject to
any confidentiality obligation affecting the said Confidential Information.

 

Article 9
Miscellaneous

 

1. Entire Agreement. This Agreement and the schedules hereto, constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof.

 

2. Notices. Any notice permitted or required under this Agreement shall be
deemed to have been given if the notice is in writing and personally served,
mailed by registered or certified mail (return receipt requested), mailed by
courier with confirmed receipt or sent by facsimile with confirmation, or by
registered mail, to the parties at the addresses set forth in the preamble of
this Agreement. Each party may change its address by giving similar notice.
Notices given as provided herein shall be deemed effective as of the date sent
or facsimile transmission.

 

3. Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a writing signed by all of the parties hereto. No such waiver will be
deemed to be a waiver of any other or further obligation or liability of the
party or parties in whose favor the waiver was given.

 

4. Construction. This Agreement shall be construed as if drafted jointly by the
parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any documents contemplated thereby.

 

5. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. Neither party
hereto may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other parties hereto.

 

6. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.

 

7. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York in the United States, without regard to the principles of conflicts of law
thereof.

 

8. Survival. The representations, warranties, agreements and covenants contained
herein shall survive the Closing.

 

9. Execution. This Agreement may be executed in one or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

 

10. Severability. Each provision of this Agreement shall be considered severable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.

 

[Signature page to follow]

 



 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of date first written
above.

 



The Company:       Technovative Group, Inc.       /s/ Nicolas Lin   Name:
Nicolas Lin   Title: CEO       The Target Company:       Guangzhou Hedu
Information Technology Co., Ltd     /s/ Wu Ji Sun   Name: Wu Ji Sun   Title:
Legal Representative       Shareholders:       /s/ Wu Ji Sun   Name: Wu Ji Sun  
    /s/ Tan Hong Liang   Name: Tan Hong Liang       /s/ Su Mao Ling   Name: Su
Mao Ling       /s/ Liang Song Hai   Name: Liang Song Hai  

 



 11 

 

 

Exhibit A

 

Shareholders List and Share Numbers, and addresses

 

Shareholder Name  Address  Percentage Proportion
of Shares  Wu Ji Sun  Room 401, No. 18, No. 2 Street,
Fengxinyuan, Fenghuang City,
Guangyuandong Road, Guangzhou   63.54% Tan Hong Liang  Room 708, No. 52
Huangcunxi Road,
Tianhe District, Guangzhou   15.84% Su Mao Ling  Room 701, No. 31 Huijingnan
Road,
Tianhe District, Guangzhou   10.62% Liang Song Hai  Unit 1512, 15/F, Silvercord
Tower 2,
30 Canton Road, TST, H.K.   10%

 

 



 12 

 

 

Exhibit B

 

Share Issuance Installments and Milestones

 

   Milestone  No. of Shares to be
issued  Within 15 days from execution of the Agreement  N/A   26,134,925  Fiscal
Year ending December 31, 2017  Target Company’s annual revenue is or more than
RMB2.36 million   5,226,985  Fiscal Year ending December 31, 2018  Target
Company’s annual revenue is or more than RMB13.2 million   5,226,985  Fiscal
Year ending December 31, 2019  Target Company’s annual revenue is or more than
RMB36.2 million   5,226,985  TOTAL:      41,815,880 

 



 13 

 

 

Exhibit C

 

Debt of Target Company as of the Execution Date

 

    $   Amount owing     [   ]   Advances and payments on behalf     [   ]      
  [   ]  

 

 

14



 

 